    

Exhibit 10.12


AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT


Dated as of April 30, 2013
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT among HOSPIRA, INC., a Delaware
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and Citibank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    The Borrower, the Lenders and the Administrative Agent have entered into
a Credit Agreement and Guaranty dated as of October 28, 2011 (the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.
(2)    The Borrower and the Requisite Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.
SECTION 1.Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3, the Credit Agreement is amended as
follows:
(a)Section 1.1 is amended by adding a semi-colon followed by the following
language before the period at the end of the definition of “Consolidated Total
Debt”:
provided that Consolidated Total Debt determined as of any date shall not
include any Disregarded Debt outstanding as of such date.
(b)    The definition of “Lien” in Section 1.1 is amended in full to read as
follows:
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge,
encumbrance or other preferential arrangement of any kind, including any
conditional sale or title retention agreement, but excluding the interest of a
lessor under an operating lease.
(c)    The definition of “Loan Documents” in Section 1.1 is amended in full to
read as follows:
“Loan Documents” means this Agreement, the Fee Letter, any Note, any Joinder
Agreement, Amendment No. 1 hereto dated as of April 30, 2013 and any letter of
credit application or reimbursement agreement executed by the Borrower in favor
of the Issuing Bank relating to Letters of Credit.
(d)    The definition of “Permitted Addbacks” in Section 1.1 is amended in full
to read as follows:
“Permitted Addbacks” means each of the following to the extent taken into
account in determining Consolidated Net Income for such period (all calculated
on a consolidated pre-tax basis): (a) up to $290,000,000 of non-recurring cash
expenses and charges incurred after December 31, 2012 in connection with the
Borrower’s Device Strategy (the Device Strategy described in the Disclosure
Schedule attached to Amendment No. 1 to this Agreement); and (b) non-recurring
cash charges incurred after September 7, 2011 and before December 31, 2012 in an
amount not to exceed $250,000,000 in aggregate, and non-recurring cash charges
incurred after January 1, 2013 in an amount not to exceed



--------------------------------------------------------------------------------

    

$110,000,000 in aggregate, in each case arising out of the matters (other than
patent disputes) described under the heading “Certain Quality and Product
Related Matters” in the Borrower’s Form 10-K filed with the SEC on February 13,
2013.
(e)    The definition of “Public Disclosures” in Section 1.1 is amended in full
to read as follows:
“Public Disclosures” means the Form 10-K filed by the Company with the SEC for
the Fiscal Year ending December 31, 2012, any other document filed with or
furnished to the SEC by the Borrower during the period from January 1, 2013
through April 16, 2013 and the Disclosure Schedule attached to Amendment No. 1
to this Agreement.
(f)    Section 1.1 is amended by adding the following new defined term in its
appropriate alphabetical order:
“Disregarded Debt” means, as of any date, any Indebtedness issued by the
Borrower after April 30, 2013 to the extent that (a) the proceeds of such
Indebtedness are on deposit in an account with a Lender that contains only
proceeds of Indebtedness and interest thereon and (b) the Borrower has notified
the Administrative Agent that such proceeds will be applied to pay other
Indebtedness that was outstanding on the date the Borrower incurred such
Indebtedness, provided that any such Indebtedness shall cease to be Disregarded
Debt to the extent that such Indebtedness has not been applied to pay other
Indebtedness within 75 days after incurrence.
(g)    The first sentence of Section 4.6 is amended by adding immediately after
the phrase “could not reasonably be expected to have a Material Adverse Effect”
the phrase “or as is described in the Public Disclosures”.
(h)    Section 5.3 is amended by adding immediately after the phrase “so long
as, in each case, the failure to do so” the phrase “is described in the Public
Disclosures or”.
(i)    Section 6.1 is amended by deleting the word “and” after clause (xiv),
renumbering the existing clause (xv) as clause (xvii) and inserting the
following new clauses (xv) and (xvi) in proper sequence:
(xv) bankers’ liens on and rights of setoff against deposit accounts in the
ordinary course of business;
(xvi) any requirement that the proceeds of Disregarded Debt be used solely to
pay other Indebtedness; and
(j)    Section 6.6A is amended in full to read as follows:
Leverage Ratio. The Borrower shall not permit the Leverage Ratio to be greater
than (a) 3.75 to 1 as of March 31, 2013 or the last day of any Fiscal Quarter
ending thereafter through December 31, 2014 or (b) 3.50 to 1 as of the last day
of any Fiscal Quarter ending after December 31, 2014.
SECTION 2.    Waiver. The Requisite Lenders hereby waive the requirements of
Section 6.6 of the Credit Agreement to the extent that the Borrower was not in
compliance therewith prior to giving effect to Section 1 of this Amendment.
SECTION 3.    Conditions of Effectiveness. This Amendment shall become
effective, as of March 31, 2013, when, and only when, the Administrative Agent
shall have received counterparts of this



--------------------------------------------------------------------------------

    

Amendment executed by the Borrower and the Requisite Lenders and the Borrower
shall have paid to the Administrative Agent for the account of each Lender that
executes this Amendment on or prior to 12:00 noon (New York time) on April 30,
2013, a fee equal to 0.05% of such approving Lender’s Commitment.
SECTION 4.    Representations and Warranties of the Borrower. The Borrower
represents and warrants that, after giving effect to Sections 1 and 2 of this
Amendment:
(a)    The representations and warranties contained in Section 4 of the Credit
Agreement are true, correct and complete in all material respects (except that
to the extent any representation and warranty is qualified by materiality it
shall be true and correct in all respects) on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date.
(b)    No event has occurred and is continuing that would constitute an Event of
Default or a Potential Event of Default.
(c)    The attached Disclosure Schedule is a draft of certain disclosure
provisions that will be included in the Borrower’s 10-Q to be filed with the SEC
for the quarter ending March 31, 2013.
SECTION 5.    Reference to and Effect on the Loan Documents. (a) On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.
(b)    The Credit Agreement, as specifically amended by this Amendment, the
Notes and each of the other Loan Documents are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
SECTION 6.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic communication shall be effective as delivery of a manually
executed counterpart of this Amendment.
SECTION 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
HOSPIRA, INC.


By: (s) Mike Chialdikas
Name: Mike Chialdikas
Title:Vice President and Treasurer




Agreed as of the date first above written:
CITIBANK, N.A.,
as Lender and Administrative Agent


By: (s) Maureen Maroney    
Name: Maureen Maroney
Title: Vice President




THE ROYAL BANK OF SCOTLAND PLC


By: (s) William McGinty    
Name: William McGinty
Title: Director




MORGAN STANLEY BANK, N.A.


By: (s) Alain Pelanne
Name: Alain Pelanne
Title: Authorized Signatory




GOLDMAN SACHS BANK USA


By: (s) Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory




JPMORGAN CHASE BANK, N.A.


By: (s) Anthony A. Eastman
Name: Anthony A. Eastman
Title: Vice President







--------------------------------------------------------------------------------

    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By: (s) Jaime Sussman
Name: Jaime Sussman
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION


By: (s) Joseph M. Schnorr    
Name: Joseph M. Schnorr
Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION


By: (s) Scott Santa Cruz
Name: Scott Santa Cruz
Title: Managing Director




BANK OF CHINA, NEW YORK BRANCH


By: (s) Haifeng Xu    
Name: Haifeng Xu
Title:Executive Vice President




BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION


By: (s) David Wang
Name: David Wang
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION


By: (s) W.J. Bowne
Name: W.J. Bowne
Title: Senior Vice President




THE NORTHERN TRUST COMPANY


By: (s) Anne Nickel
Name: Anne Nickel
Title: Second Vice President



--------------------------------------------------------------------------------

    





FIFTH THIRD BANK, AN OHIO BANKING CORPORATION


By: (s) Nathaniel E. Sher     
Name: Nathaniel E. Sher
Title: Vice President



--------------------------------------------------------------------------------

    

DISCLOSURE SCHEDULE


As of the date of this Amendment, the Company contemplates including the
following disclosures in its Form 10-Q for the quarterly period ended March 31,
2013.
 
Warning Letter Matters


Warning Letter (April 2010) and Related Matters
 
In April 2010, Hospira received a Warning Letter from the FDA ("2010 Warning
Letter") in connection with the FDA's inspections of Hospira's pharmaceutical
and device manufacturing facilities located in Clayton, North Carolina, and
Rocky Mount, North Carolina. In the 2010 Warning Letter, the FDA cited current
good manufacturing practice deficiencies related to particulate in certain
emulsion products at the Clayton facility and the failure to adequately validate
the processes used to manufacture products at the Rocky Mount facility. The 2010
Warning Letter also asserted other inadequacies, including procedures related to
the Quality Control unit, investigations and medical reporting obligations. The
2010 Warning Letter does not restrict production or shipment of Hospira's
products from these facilities.


Since issuing the 2010 Warning Letter, the FDA has completed multiple follow-up
inspections at both the Clayton and Rocky Mount facilities. In March 2013, the
FDA issued a Form 483 listing observations after inspection of the Rocky Mount
facility which identified further areas for remediation and improvement. A
number of the observations deal with matters for which remediation was already
underway but not yet complete or are matters previously self-identified for
remediation by Hospira that were scheduled to be addressed in the latter part of
Hospira's remediation and modernization plans.  Hospira responded to the
specific FDA observations received in March 2013, and continues to seek input
from the FDA regarding the scope and timing of remediation efforts at the
facility.
  
Warning Letter (August 2012) and Related Matters


In August 2012, Hospira received a Warning Letter from the FDA related to the
FDA's April 2012 inspection of Hospira's La Aurora de Heredia, Costa Rica device
manufacturing facility and corresponding Form 483 (“2012 Warning Letter”).  In
the 2012 Warning Letter, the FDA cited current good manufacturing practice
deficiencies related to the failure to correct and prevent recurrence of
nonconforming product; the failure to implement changes in procedures needed to
correct and prevent identified quality problems; the failure to evaluate
suppliers on their ability to meet requirements; the failure to establish
adequate procedures for acceptance of incoming product; and the failure to
maintain appropriate device history records. The Costa Rica site manufactures
most of Hospira's infusion devices and administration sets.


In November 2012, the FDA issued an import alert that prohibits the importation
of SymbiqTM infusion pumps into the U.S., and on February 13, 2013, the FDA
expanded the import alert. The expansion received on February 13, 2013 prohibits
the importation into the U.S. of the PlumTM, GemStarTM, and LifeCare PCATM
infusion pumps which are manufactured in Hospira's Costa Rica facility.  The
FDA's import alert did not restrict the importation of Hospira's other
medication management products, including consumables or Hospira's other
infusion pumps accessories. Following the February FDA notification, other
regulatory agencies have restricted the supply of new PlumTM, and GemStarTM
infusion pumps into certain international markets for an initial period of 90
days due to the number of current field safety notices and the recent temporary
suspension of Hospira's infusion pump certifications. Hospira cannot predict
when the FDA import alert, or other regulatory restrictions or suspensions for
the above infusion devices will end. The FDA import alert is not expected to be
lifted until re-inspection of the Costa Rica facility, and perhaps other related
facilities, occurs and the FDA is satisfied with the results. For certain
international markets, after the 90 days, the certifications suspension may be
lifted or extended, or the certificates could be revoked. In the interim,
Hospira intends and continues to support the repair and service of all impacted
pumps to existing customers.
 
Hospira's Responses to Warning Letters



--------------------------------------------------------------------------------

    



Hospira takes these matters seriously and has responded fully, and in a timely
manner, to the FDA's Warning Letters (the FDA's Warning Letters are publicly
available on the FDA's website). Hospira has submitted comprehensive remediation
plans to address the items raised in the 2010 Warning Letter and 2012 Warning
Letter and related subsequent Form 483 observations. The remediation plans
involve commitments by Hospira to enhance its facilities, employee training,
quality processes and procedures, and technology. For certain remediation plans,
Hospira has engaged third-party experts to assist with the remediation
activities, established remediation project management teams, deployed new site
leadership, and is hiring additional permanent employees in the manufacturing
operations and quality organizations. Hospira will continue to work through the
commitments made in its remediation plans or responses and interact and work
closely with the FDA to ensure that all items noted in the Warning Letters and
related subsequent Form 483s are appropriately addressed.


While Hospira has submitted remediation plans, the plans are subject to update
and revision based on issues encountered by Hospira or its third-party
consultants during the remediation process, or on further interaction with the
FDA or other regulatory bodies. Until the violations are corrected, Hospira may
be subject to additional regulatory action by the FDA or other regulatory
bodies. Any such actions could significantly disrupt our ongoing business and
operations and have a material adverse impact on our financial position and
operating results. There can be no assurance that the FDA, or other regulatory
agencies, will be satisfied with Hospira's response or corrective actions.


The above disclosures include information about Form 483 observations relevant
to the facilities subject to a warning letter. All of Hospira's manufacturing
facilities and related operations are subject to routine FDA inspections and
some of those facilities have received Form 483 observations or FDA-issued
untitled letters or comparable inspection results from other governmental
regulatory agencies, which are not included above. Hospira is working to ensure
all of its facilities and quality policies, procedures and processes align with
the commitments made to the FDA, and as a result, Hospira has incurred and will
continue to incur additional costs for strengthening quality, compliance and
production processes at other facilities. For example, third-party oversight and
consulting costs for remediation activities have been and will continue to be
incurred at a number of other manufacturing sites.




Device Strategy
Hospira intends to announce its Device Strategy on or about April 30, 2013, an
initiative that establishes a streamlined and modernized product portfolio to
address customer needs and position Hospira for future innovation and growth,
while supporting continued advancement of device remediation, including quality
improvement efforts. Actions over the next two to three years include
investments in (i) modernizing and streamlining Hospira's installed base of
devices through retirement and replacement programs, (ii) strengthening its
device quality systems/processes and (iii) developing next generation technology
with additional safety features to support further modernization of its
installed base.
The Device Strategy builds on Hospira's recently completed comprehensive device
review of its global installed base of infusion pumps. Hospira communicated the
new strategy to the FDA and other global regulatory agencies, and is working
with these agencies to gain alignment.
Under the retirement and replacement actions, Hospira will focus on retiring
less robust and/or older pump technology from the market and initiating customer
replacement programs. Hospira anticipates, among alternatives to be provided to
customers, that it will offer customer sales allowances and/or accommodations
which may be used as a credit for transition to alternative technology. The
majority of the activity includes:
•
retirement of the SymbiqTM infusion device and older legacy PlumTM pumps,
replacing these devices with Plum A+TM pumps and future innovations to the
PlumTM platform currently under development;

•
retirement of GemStarTM ambulatory pumps, replacing these devices with
SapphireTM pumps in markets where the device is available, such as Canada and
certain countries in Europe, and in the U.S. and other markets upon regulatory
clearance. Hospira markets and distributes the SapphireTM pump through a
distribution agreement with Q Core Medical, Ltd.; and




--------------------------------------------------------------------------------

    

•
retirement of older legacy PCA pumps, replacing these devices with LifeCare
PCATM or SapphireTM pumps.



Hospira will continue to support the affected pumps during the retirement and
replacement period.


In connection with the Device Strategy, Hospira expects to incur aggregate
charges related to these actions in the range of approximately $300 million to
$350 million on a pretax basis. The total estimated aggregate charges include
pre-tax cash costs of approximately $240 million to $290 million. Major types of
cash costs include the following: (i) customer sales allowances; (ii) customer
accommodations, contract termination, and pump collection and destruction costs
and (iii) pump retirement and replacement program administration, quality
systems/process improvement costs and other costs. Further, of the total pre-tax
charges, approximately $60 million relates to non-cash charges for various asset
charges, primarily pump inventory charges, other pump-related asset impairments
and accelerated depreciation on production equipment, and Hospira-owned pumps in
service.


The charges incurred for the above Device Strategy, primarily in the Americas
segment, were reported as follows:




 
 
Three Months Ended
March 31, 2013
 
Line Item in the
Condensed Consolidated
Statement of (Loss) Income
(dollars in millions)
 
 
Customer sales allowances
 
$
104.3


 
Net sales
Contract termination and collection and destruction costs
 
23.6
 
 
Cost of products sold
Inventory charges
 
48.9
 
 
Cost of products sold
Other asset impairments
 
4.7
 
 
Restructuring and impairment
Total charges
 
$
181.5


 
 



The amount, timing and recognition of additional charges associated with the
Device Strategy over the anticipated time period will be affected by the nature
of spending and the occurrence of commitments and triggering events, among other
factors.


The Device Strategy charges above are exclusive of other device product-related
and comprehensive product review charges.



